     Case 2:15-cv-14828 Document 17 Filed 10/08/20 Page 1 of 1 PageID #: 199




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


INA JOANNE HARSHMAN,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 2:15-cv-014828

JOHNSON & JOHNSON,

                             Defendant.


                           MEMORANDUM OPINION AND ORDER

       On September 22, 2020, I entered an order directing plaintiff to show cause on or before

October 6, 2020, why her case should not be dismissed without prejudice as to the remaining

defendant, Johnson & Johnson, pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.

Plaintiff has not shown cause. The court ORDERS that plaintiff’s case must be dismissed without

prejudice pursuant to Rule 4(m) for failure to serve the remaining defendant within 90 days after

the complaint was filed.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                            ENTER: October 8, 2020
